Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.
The terminal disclaimer filed on 6/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,325,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-15, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6, 8-15, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/480,423 in view of Civardi et al, U.S. Patent No. 4,248,652.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a component of an article of footwear comprising first and second fiber layers with a scrim there between wherein the layers are mechanically entangled and a method of making the same.  U.S. ‘423 differs from the claimed invention because the instant invention does not claim a knitted scrim.   However, Civardi teaches employing either a woven or knitted scrim as a middle layer between two outer nonwoven polymeric layers which are needlepunched to form  a composite material.  Therefore, it would have been obvious to have employed either a woven or knitted scrim in the invention of U.S. ‘423 in view of the teaching of Ikeda of their art recognized suitability for this intended purpose.  
This is a provisional nonstatutory double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Civardi et al, U.S. Patent No. 4,248,652 in view of Zafiroglu, U.S. Patent No. 5,707,710.
Civardi discloses a material useful in forming leatherlike materials particularly for shoe uppers.  See col. 1, lines 32-44.  The material includes a fibrous backing layer. See col 1 lines 47-48.  The fibrous backing layer may be configured as a multilayered structure wherein a central woven or knitted scrim has nonwoven layers positioned on either side of the central scrim and needlepunched to the central scrim.  See col. 17, lines 63 – col. 18, line 8.  The fibrous backing layer can be impregnated with an elastomeric material.  See col. 20, lines 45-50.  
Since the entire structure is impregnated with the elastomer, it is reasonable to expect at least a portion of the scrim layer would also comprise the elastomer as well as the both of the fibrous layers of Civardi.   
Civardi differs from the claimed invention because it does not teach employing a porous elastomer to impregnate the structure.
However, Zafiroglu teaches an improved leather sheet wherein a fabric is treated with an elastomeric resin to form a poromeric structure.  Zafiroglu teaches that the particular elastomeric resin produces the desired properties in the fabric.  See entire document, especially abstract and col. 7, lines 50-51.  
	Therefore, it would have been obvious to have employed an elastomer which formed a porous structure as the impregnant in Civardi in order to provide an improved leather sheet. 
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Civardi et al in view of Zafiroglu as applied to claims above, and further in view of Bevan, U.S. Patent No. 8,225,469 and Addie et al, U.S. Patent No. 6,264,879 . 
Civardi in view of Zafiroglu discloses a structure as set forth above.
Civardi in view of Zafiroglu differs from the claimed invention because it does not disclose employing protein based animal fibers.
However,  Bevan discloses a structure made by providing a knit or woven scrim, providing a fibrous layer comprising animal fibers such as waste leather on one or both sides of the scrim and hydroentangling the layers to form a unitary fabric.  See col. 5, lines 47-64.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed animal based fibers as taught by Bevan as the fibrous material in Civardi in order to provide a product having a close resemblance to leather and which used up waste leather product.

Civardi in view of Bevan differs from the claimed invention because it does not disclose incorporating a percentage of polymeric fibers with the leather fibers.
However, Addie teaches incorporating a proportion of polymeric binding fibers in combination with waste leather fibers in order to provide a bonded leather fibrous material.  Addie teaches that the bonding fibers should have a melt temperature lower than the decomposition of leather, col. 7, lines 5-22 and can also include structure additive fibers having a higher melting point than the bonding fibers, see col. 7, lines 23-27, col. 8, lines 46- col. 9, line 4.   Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated some polymeric fibers as taught by Addie into the fibrous layers of Bevan in order to provide further structural integrity and binding to the fibrous materials.
Claims 21-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Civardi et al, U.S. Patent No. 4,248,652 in view of Addie et al, U.S. Patent No. 6,264,879.
Civardi discloses a material usable for making footwear comprising a scrim to which first and second nonwoven layers are attached by needling which can be impregnated with an elastomer to form an artificial leather material. See col. 1, lines 17-19; col. 18, lines 4-8; col. 20, example 9C.  With regard to the claims as amended 12/29/21, Civardi teaches at col 18, lines 5-15, that the scrim layer can be woven or knitted.  
Civardi differs from the claimed invention because it does not disclose that the outer fibrous layers include leather fibers.  
However, However, Addie teaches incorporating a proportion of polymeric binding fibers in combination with waste leather fibers in order to provide a bonded leather fibrous material.  
Therefore, it would have been obvious to have employed a blend of leather and polymeric fibers as the nonwoven layers in Civardi in order to incorporate more leather into the structure to provide an improved appearance.

Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive. 
Applicant’s comments regarding the provisional obviousness-type double patenting rejections are noted.
Applicant’s arguments regarding Ikeda are noted.  While the combination of Ikeda and Tanaka is not improper since Tanaka clearly teaches a solution to the problems associated with needlepunching which are disclosed in Ikeda,  new rejections are set forth above employing the Civardi reference as the primary reference.  Civardi teaches needlepunching nonwoven layers to a central woven or knitted layer to form a structure for use in forming leatherlike products.
With regard to Civardi in view of Addie,  Applicant argues that which layer corresponds to the scrim is not pointed out in the action.  However, the action cites col. 18, lines 4-8, which states:  “also the fibers may be interlaced into a woven or knitted fabric, (e.g., two layers of a nonwoven fibrous structure may be needle punched through a central reinforcing open weave, scrim, fabric).”  Thus the layer which is called an open weave,  scrim,  fabric corresponds to the claimed scrim, which Civardi teaches can be woven or knitted.  The nonwoven layers which are described as being needle punched to the scrim correspond to the claimed fibrous layers.  Further, examples 9A and 9C further describe impregnating the fibrous structure with an elastomer, as cited in the previous action, as well as this action.  Applicant argues that the fibrous material is only needle punched before it is combined with other layers.  However, as set forth above, col. 18 clearly teaches forming a fibrous material which includes a central scrim which may be a woven or knitted fabric which is combined with outer fibrous nonwoven layers by needlepunching the three layers together.  This structure can be impregnated with an elastomer and used in forming the leatherlike material.  
Applicant argues that Civardi is drawn to an artificial leather, not a material comprising real leather.  However, Civardi is drawn to a leatherlike material.  See title.  Civardi is concerned with forming a leatherlike material which avoids pollution, toxicity and fire hazards with a minimum of investment in inventory of raw materials and with simple, relatively inexpensive equipment.  See abstract.  Including waste leather fibers as taught by Addie in combination with a proportion of polymeric binders would meet the stated objectives of Civardi of avoiding pollution by reusing waste fibers while providing a leatherlike material, (since the material would not be a natural leather product but a combination of synthetic and leather fibers).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789